Case: 18-11259      Document: 00515069608         Page: 1    Date Filed: 08/08/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 18-11259
                                                                                FILED
                                                                           August 8, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JESSE WILLIAM MCGRAW, also known as Ghost Exodus,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:09-CR-210-1


Before WIENER, HAYNES, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Jesse William McGraw appeals the 24-month sentence imposed after the
district court revoked his supervised release for the second time. He contends
that the sentence is procedurally and substantively unreasonable because the
district court did not consider the applicable sentencing factors of 18 U.S.C.
§ 3553(a).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11259    Document: 00515069608     Page: 2   Date Filed: 08/08/2019


                                 No. 18-11259

      The sentence was not plainly unreasonable.          See United States v.
Winding, 817 F.3d 910, 913 (5th Cir. 2016). Although the district court did not
explicitly discuss the § 3553(a) factors, the court explained clearly and
adequately that it was imposing the prison sentence because McGraw’s two
attempts to leave the country while on supervised release demonstrated that
McGraw would not comply with any future supervised release. See United
States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013) (affirming where the
sentencing court “discussed the unique factors in [the] case it believed
supported a higher sentence”). The district court’s reasoning implicitly reflects
consideration of “the history and characteristics of the defendant” under
§ 3553(a)(1).   Moreover, McGraw does not explain which, if any, specific
§ 3553(a) factors should have been weighed in his favor, or how any additional
consideration or explanation of the sentence in terms of § 3553(a) would have
resulted in a lesser sentence. Nor does he point to or suggest that the district
court engaged in any consideration of impermissible factors.
      Under the facts of this case, and the content of the two hearings
preceding the sentence imposed, we conclude that the court’s failure to make a
rote reference to § 3553(a) was not clear or obvious error, so the sentence was
not plainly unreasonable. See Warren, 720 F.3d 321 at 332. The judgment is
AFFIRMED.




                                       2